Citation Nr: 0510882	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-41 463A	)	DATE
	)
	)


THE ISSUE

Whether the May 1983 Board decision that denied a rating in 
excess of 20 percent for a left knee disability contains 
clear and unmistakable error (CUE), insofar as it deducted 10 
percent from the rating of a left knee disability, resulting 
in a rating of 20 percent rather than 30 percent.

(The claims service connection for right knee and low back 
disabilities, an increased rating for a left knee disability, 
and an earlier effective date for an increased rating for a 
left knee disability will be addressed by the Board today in 
a separately issued decision.) 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1980.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the veteran alleging CUE in a May 1983 Board 
decision.  

The Veterans Claims Assistance Act of 2000 implemented 
changes in the law concerning the VA's duty to notify a 
claimant as to evidence needed to substantiate a claim, and 
concerning the VA's duty to assist a claimant in developing 
evidence. See 38 U.S.C.A. §§ 5103, 5103A (West 2002) 
(Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 38 C.F.R. § 3.159.  However, 
these provisions are not applicable to CUE claims.  Livesay 
v. Principi, 15 Vet. App. 165 (2001) (holding VCAA does not 
apply to Board CUE motions); see also, Baldwin v. Principi, 
15 Vet. App. 302 (2001) (holding VCAA does not apply to RO 
CUE claims, and does not require remand of RO CUE claims).


FINDINGS OF FACT

1.  In May 1983, the Board issued a decision in which it was 
concluded that the veteran's level of left knee disability 
was 30 percent, but that 10 percent was to be deducted from 
the 30 percent rating due to a preservice level of knee 
disability.

2.  The Board's decision of May 1983 was not supported by 
evidence then of record, and the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.  The presumption of sound condition at 
entry into service, set forth at 398 C.F.R. § 3.304(b) (1982) 
was ignored.  The regulation pertaining to deductions from 
ratings for a pre-service level of disability was incorrectly 
applied, insofar as that part of 38 C.F.R. § 3.322 (1982) 
that provides that "[i]f the degree of disability at the 
time of entrance into service is not ascertainable in terms 
of the schedule, no deduction will be made."

3.  The deduction of 10 percent from the rating for a left 
knee disability was inarguably an outcome-determinative error 
in the Board's May 1983 decision. 


CONCLUSION OF LAW

The Board's May 1983 decision contains CUE insofar as it 
deducted 10 percent from a rating of 30 percent for a left 
knee disability.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 3.304(b); 3.322; 20.1400-20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the veteran's August 1972 service entrance examination, 
clinical evaluation of the lower extremities was normal.  On 
his report of history, next to the question, "Have you ever 
had or do you have now a "trick" or locked knee," the 
veteran appears to have checked the box corresponding to yes, 
crossed out the yes entry, and printed a much larger and 
darker check in the box corresponding to no.  In summarizing 
and interpreting the history as relayed by the veteran, the 
reviewing clinician wrote that the veteran indicated that he 
had hemorrhoids two years prior to service and that he 
"[d]enies all else." 

Service medical records reveal that in February 1973, the 
veteran was seen for a weak painful left knee joint for 
treatment and then in the physical therapy clinic.  The 
veteran complained of a bad left knee for 5 months, injured 
playing football, hurting after getting off from his job, no 
prior history.  On examination, he had left knee pain.  He 
had crepitus on motion bilaterally.  Range of motion was from 
0 to 110 degrees.  There was slight effusion.  Physical 
therapy prescribed was 10 ultrasound sessions and straight 
leg raises. 

A service medical clinical record data sheet indicates that 
the veteran hurt himself playing football in August 1973.  At 
discharge from a hospital in February 1974, the diagnoses 
were listed as 1) Medial collateral ligament laxity, old 
rupture anterior cruciate ligament, and tear of medial 
meniscus, left knee; no nerve or artery involvement; and 2) 
Postoperative wound infection, hospital acquired.  The list 
of operations and special producers were listed as 1) 13 
September 1973, Medial menisectomy and posterior medial 
reconstruction, left knee, clear site; and 2) 6 December 
1973, Removal, staple left knee.  The September 1973 surgical 
report indicates that the medial meniscus was removed 
entirely.  There are many additional underlying treatment 
records of the hospitalization associated with the claims 
files. 

Service medical records reveal that in March 1974 the veteran 
was prescribed a brace for medial instability.  

In December 1974, the veteran was permanently profiled at 
"3" for instability of the left knee.  He was found to be 
medically qualified for duty with permanent assignment 
limitations, due to instability of the left knee.  He was to 
receive no assignments requiring crawling, stooping, running, 
jumping, prolonged standing or marching, strenuous physical 
activity, or walking on uneven terrain.  

In March 1977, the veteran was found to be physically 
qualified for retention, with a lower extremity physical 
profile of "3."  During treatment in May 1979, the veteran 
was found to have laxity of the medial collateral ligament 
and degenerative joint disease of the left knee.

A February 1980 service discharge examination indicates that 
the veteran was wearing a brace on his left knee.  On 
orthopedic consultation, he was found to have instability of 
the left knee.  The examiner anticipated that the veteran 
would have early arthrosis and advanced degenerative joint 
disease, and would require a left knee prosthesis.

The veteran was discharged from service in May 1980.

In August 1980, in connection with the veteran's application 
for service connection, the RO received a report from a 
private physician stating that the veteran had injured his 
knee several years before service, in October 1965, playing 
football.  X-rays were negative.  The veteran was immobilized 
in a splint and blood was aspirated form the knee.  In 
November 1966, a walking splint was removed.  The doctor next 
saw the veteran in April 1966 for an injury to the left knee, 
and again in November 1966 and September 1967 for injuries of 
the left knee incurred while playing football.  His knee had 
twisted, and the veteran was advised to leave a splint on 
while playing football.  No diagnosis or impression was 
indicated.  The physician saw the veteran for other 
conditions over the intervening years but not for the knee.  
The last time he saw the veteran was in June 1972, for 
lacerations of the right forearm and hand.

In November 1980, the RO granted service connection for 
"injury, left knee, postoperative medical menisectomy and 
posterior medical reconstruction, with medial collateral 
ligament laxity and traumatic arthritis."  The condition was 
rated as 30 percent disabling, but was reduced by 10 percent 
for "preservice level of disability."  The rationale for 
this reduction of 10 percent was not provided.

In March 1981, the RO received the veteran's claim for an 
increased rating for his left knee disability.  In October 
1981 and again in November 1982, the RO denied the claim for 
an increased rating.  The RO provided no explanation for the 
10 percent reduction from 30 percent to 20 percent.

In May 1983, the Board of Veterans Appeal affirmed the 20 
percent rating assigned by the RO, consisting of a 30 percent 
level of disability, but reduced by 10 percent for a 
preservice level of disability, pursuant to 38 C.F.R. 
§ 3.322.  The finding of fact corresponding to the reduction 
by 10 percent for a preservice level of disability reads as 
follows:

1.  At the time of the entrance examination, it 
appears that in the history portion of the 
findings, the veteran originally checked having 
had a "trick" or locked knee.  During 
hospitalization from September 1973 to February 
1974, the veteran reported a history of a left 
knee injury in 1966 with a cast applied for two 
months.  Since that original injury the veteran 
reported having recurrent effusion, tenderness, 
and the feeling of giving way at times."

The discussion and evaluation portion of the May 1983 Board 
decision states as follows:

The evidence of record demonstrates that the 
veteran injured his left knee in 1966 and he had 
recurrent effusions, tenderness, and the sensation 
of the knee giving way after that injury.  The 
rating schedule demonstrates that a ten per cent 
(10%) rating will be assigned for slight 
impairment of the knee.  The Board is of the 
opinion that slight impairment existed at the time 
of entrance into service, and accordingly, that 
amount will be deducted from whatever the 
veteran's present rating is.

The medical evidence of record shows that the 
veteran has severe impairment of the left knee with 
atrophy, complaints of pain and limitation of 
flexion.  Accordingly, the veteran is properly 
assigned a 30 per cent (30%) disability rating.  
Therefore, with the deduction of ten per cent (10%) 
for his preservice left knee disability, the 
veteran is assigned a twenty per cent (20%) 
disability rating.  The doctrine of reasonable 
doubt has been considered in evaluating the 
veteran's claim.

As the veteran and his representative have noted, the Board 
did not cite, acknowledge, or discuss the presumption of 
soundness, found at 38 C.F.R. § 3.304(b) (1982), which is set 
forth in the "law and regulations" section of this 
decision, infra.  Nor did the Board discuss in its analysis 
of its decision that part of 38 C.F.R. § 3.322 (1982) 
stating, "If the degree of disability at the time of 
entrance into service is not ascertainable in terms of the 
schedule, no deduction will be made."   The veteran and his 
representative argue that these provisions were ignored or 
misapplied by the Board in its May 1983 decision, resulting 
in a clear and unmistakable error in deducting 10 percent 
from the 30 percent rating for a left knee disability.


Law and Regulations

All final Board decisions are subject to revision upon a 
finding of Board CUE except 1) decisions on issues which have 
been appealed to and decided by a court of competent 
jurisdiction; and 2) decisions on issues which have 
subsequently been decided by a court of competent 
jurisdiction.  See 38 C.F.R. § 20.1400.  Neither of these 
exceptions applies to the present case.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General. Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either 
the correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.  

(b) Record to be reviewed. (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made. (2) 
Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's 
adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear 
that a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) 
Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

There are two 1982 VA regulatory provisions upon which the 
Board relies on in making its decision today.  First, 39 
C.F.R. § 3.304(b) (1982) provides:

Presumption of soundness.  The veteran will be 
considered to have been in sound condition when 
examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorder 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are 
recorded in examination reports are to be 
considered as noted.

Second, 38 C.F.R. § 3.322(b) (1982) provides:

Aggravation of service-connected disability.  In 
cases involving aggravation by active service, the 
rating will reflect only the degree of disability 
over and above the degree of disability existing 
at the time of entrance into active service 
whether the particular condition was noted at the 
time of entrance into active service, or whether 
it was determined on the evidence of record to 
have existed at that time.  It is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, for a disability existing at the 
time of entrance into active service, in terms of 
the rating schedule, except if the disability is 
total (100%), no deduction will be made.  If the 
degree of disability at the time of entrance into 
service is not ascertainable in terms of the 
schedule, no deduction will be made.

Analysis

A finding that the Board committed CUE in deducting 10 
percent from the veteran's 30 percent disability rating for a 
left knee disability in its May 1983 decision is warranted on 
two separate grounds.

First, the Board ignored 38 C.F.R. § 3.304(b) (1982), the 
presumption of soundness.  The veteran's lower extremities 
were found to be normal at his August 1972 service entry 
examination.  The physician who reviewed the veteran's 
medical history indicated that the veteran gave a history of 
history of hemorrhoids two years prior and "denies all 
else," so that he, too, did not note any condition of the 
left knee upon the veteran's entry into service.  The veteran 
did at most check and cross out the entry for having had now 
or in the past a trick or locked knee; however, the box 
corresponding to "no" for this query is very clearly 
checked and emphasized as the intended response to the query.  
The paper is a carbon copy of a type that could not easily be 
deceptively altered many years later.  In no sense was a left 
knee disability recorded in an examination report upon entry 
into service, either upon one clinician's clinical evaluation 
of the knee or upon another clinician's review of medical 
history.  To rebut this presumption of soundness would have 
required clear and unmistakable evidence showing that the 
condition pre-existed service.  Even assuming the Board's May 
1983 description of the veteran's hospitalization records to 
be correct in describing pre-service knee trouble, there are 
also records dating earlier during service, in February 1973, 
which state "no prior history" and indicate the onset of 
knee problems to five months prior to being seen, which would 
date back to September 1973, or one month after entrance into 
service.  Further, the statements from the veteran's private 
physician indicate the veteran last received treatment for 
knee injuries in March 1967 and provides no diagnosis or 
clinical findings; this in no sense could constitute clear 
and unmistakable evidence that the veteran had a knee 
disability upon entry into service in August 1972.  In fact, 
as two clinicians found the veteran to have no complaints or 
clinical findings corresponding to disability of the left 
knee upon entry into service, and during initial treatment in 
February 1973 the veteran gave a history consistent with 
onset approximately one month after entry into service, it is 
quite arguable that the preponderance of the evidence shows 
that the veteran had no left knee disability upon entrance 
into service, even without consideration of the presumption 
of soundness.  In any event, it is undebatable that the 
presumption of soundness was for application and inarguably 
was not rebutted by clear and unmistakable evidence.

Accordingly, because no left knee disability was noted upon 
an examination report at entry into service, and there is no 
clear and unmistakable evidence to show he had the condition 
upon entry into service, the finding by the Board in May 1983 
that the veteran had a pre-existing knee disability upon 
entry into service constitutes clear and unmistakable error.  
Thus, reducing the rating by 10 percent based on a finding of 
a pre-existing left knee disability constituted clear and 
unmistakable error by the Board.

A second ground for finding CUE in the Board's May 1983 
action is based on the language of 38 C.F.R. § 3.322 (1982) 
stating that "[i]f the degree of disability at the time of 
entrance into service is not ascertainable in terms of the 
schedule, no deduction will be made."  Clinical evaluation 
at the time of the veteran's entrance examination in August 
1972 was normal.  The private physician who provided 
treatment to the veteran prior to service indicated he last 
saw the veteran for left knee trouble in 1967, years before 
entry into service, although he had seen the veteran for 
other conditions in the intervening years.  The Board finds 
of record no evidence upon which the Board in May 1983 could 
have found that the level of the veteran's left knee 
disability (if any) upon entry into service was 
ascertainable.  Therefore, absent any evidence as to how 
disabled the veteran was upon entry into service, deducting 
10 percent for any such pre-existing disability was 
inarguably a misapplication of 38 C.F.R. § 3.322, and 
constituted clear and unmistakable error.  

The Board's improper deduction of 10 percent from the 30 
percent rating was outcome-determinative, as it resulted in 
an assigned rating of 20 percent rather than 30 percent for 
the veteran's left knee disability.  Accordingly, a revision 
of the May 1983 Board decision to correct this clear and 
unmistakable error is warranted.  See 38 C.F.R. § 20.1400. 


ORDER

The May 1983 Board decision that denied a rating in excess of 
20 percent for a left knee disability contains clear and 
unmistakable error, insofar as it deducted 10 percent from 
the rating of a left knee disability, resulting in a rating 
of 20 percent rather than 30 percent.  The May 1983 Board 
decision is revised accordingly.




	                        
____________________________________________
	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs



